Case 5:21-cv-00037-RWS-CMC Document 6 Filed 06/11/21 Page 1 of 3 PageID #: 30




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 ERIC FLORES,                                     §
                                                  §
                                                  §    CIVIL ACTION NO. 5:21-CV-00037-RWS
                Plaintiff,                        §
                                                  §
 v.                                               §
                                                  §
 U.S. DEPARTMENT OF HEALTH AND                    §
 HUMAN SERVICES, U.S.                             §
 DEPARTMENT OF JUSTICE,                           §
                                                  §
                Defendants.                       §

                                              ORDER

       Plaintiff Eric Flores, an inmate proceeding pro se, filed the above-styled and numbered civil

action complaining of alleged violations of his constitutional rights. The case was referred to the

United States Magistrate Judge.

       Plaintiff alleges that the coronavirus pandemic began when foreign immigrants came into

the United States under the jurisdiction of the international police agency in London in order to

infect the public with diseases such as AIDS, syphilis, herpes, coronavirus, bird flu, and swine flu.

He contends the only cure for coronavirus is “artificial insemination [sic] of the entire human body

[with] crystal clear purified mineral clean water” and asks the Court to order the public to obtain

such “artificial insemination.” The Magistrate Judge properly determined these allegations lacked

an arguable basis in law or fact and should be dismissed as frivolous. Docket No. 4 (“Report and

Recommendation”); see Neitzke v. Williams, 490 U.S. 319, 325–27 (1989).

       The Magistrate Judge further noted this filing is one of a lengthy series of frivolous filings

from the Plaintiff Eric Flores. He has accumulated three strikes within the meaning of 28 U.S.C.
Case 5:21-cv-00037-RWS-CMC Document 6 Filed 06/11/21 Page 2 of 3 PageID #: 31




§ 1915(g) and therefore cannot proceed in forma pauperis absent a showing of imminent danger

of serious physical injury. In addition, Plaintiff has been sanctioned a total of $300.00 by the Fifth

Circuit Court of Appeals in two separate cases and barred from further filing absent leave of court

until he pays the sanctions in full.

        Plaintiff has not satisfied these sanctions and has ignored multiple warnings. He filed

several lawsuits between September of 2020 and March of 2021, each raising similarly frivolous

and nonsensical allegations.

        Plaintiff received a copy of the Magistrate Judge’s Report and Recommendation on April

19, 2021, but no objections have been received. Because Plaintiff did not file objections to the

Magistrate Judge’s Report, he is barred from appealing the factual findings and legal conclusions

of the Magistrate Judge which are accepted and adopted by the district court except upon grounds

of plain error. Duarte v. City of Lewisville, 858 F.3d 348, 352 (5th Cir. 2017).

        The Court has reviewed the pleadings in this cause and the Report and Recommendation

of the Magistrate Judge. Upon such review, the Court has determined the Report of the Magistrate

Judge is correct. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989) (holding that

where no objections to a Magistrate Judge’s Report are filed, the standard of review is “clearly

erroneous, abuse of discretion and contrary to law.”). It is accordingly

        ORDERED that the Report and Recommendation of the Magistrate Judge (Docket No. 4)

is ADOPTED as the opinion of the District Court. It is further

        ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE as

frivolous. It is further

        ORDERED that the Court shall accept no further lawsuits from the Plaintiff Eric Flores,

TDCJ-CID No. 02051801, unless such lawsuit is filed by a licensed attorney enrolled to practice in




                                             Page 2 of 3
Case .5:21-cv-00037-RWS-CMC Document 6 Filed 06/11/21 Page 3 of 3 PageID #: 32




the Eastern District of Texas and upon payment of the full filing fee at the initiation of the case. Any

new lawsuit received from the Plaintiff which does not meet both of these conditions shall be

returned by the Clerk of Court or discarded, at the sole discretion of the Clerk. It is further

        ORDERED that a copy of this Order shall be sent to the Administrator of the Sanctions List

for the Eastern District of Texas.

        So ORDERED and SIGNED this 11th day of June, 2021.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                             Page 3 of 3
